Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 06/14/2022 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7,8,13,14,15,16,17,18 are pending, of which claims 1,3,4,7,8,13,14,15 were amended, and claims 16,17,18 are new.  
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 1, including " a gas permeable or porous support layer," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 1, including " and constitutes a CO2 selective layer in nanometre thickness," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 4, including "wherein the gas permeable polymer layer is a hydrophilic or a water vapour permeable polymer," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 8, including " a porous or gas permeable support layer," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 14, including " a gas permeable or porous support layer," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 14, including " and constitutes a CO2 selective layer in nanometre thickness," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “CO2 philic groups” in claim(s) 1,8,14 (“CO2 philic groups, such as amines, in their polymer chains, and/or they have added particles (carbon nanotubes, silica, zeolites, etc.)” pg 1 ln 30-32 of instant specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1,2,3,4,5,6,7,8,13,14,15,16,17,18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 1 has the phrase, “brush-like structure,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, unclear which of the features of a brush are intended to be conveyed.

Claim(s) 8 has the phrase, “brush-like structure,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, unclear which of the features of a brush are intended to be conveyed.

Claim(s) 14 has the phrase, “brush-like structure,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, unclear which of the features of a brush are intended to be conveyed.

Claim(s) 16 has the phrase, “brush-like structure,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, unclear which of the features of a brush are intended to be conveyed.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 6, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140311347 (herein known as SVEC).

With regard to claim 1, SVEC teaches a CO2 selective "approximately defect free with no holes, pin holes, cracks or voids greater than one nanometer(nm)" (which is within scope of dense) gas separation membrane , especially at abstract, claim 8
a gas permeable support layer, especially at abstract
at least one (within scope of dense) gas permeable polymer layer deposited on the gas permeable support layer, especially at abstract, claim 8
the (within scope of dense) gas permeable polymer layer is surface modified with polymer chains (as depicted) having "diamines" (CO2 philic groups; structural equivalent; within scope of form of a brush-like open structure, as depicted), especially at abstract, fig 3
providing spatially controlled distribution of the CO2 philic groups on a surface of the gas permeable polymer layer (as depicted), especially at abstract, fig 3

With regard to claim 2, SVEC teaches 
wherein the CO2 philic groups are functional groups of C1 linear (as depicted), especially at abstract, fig 3

With regard to claim 3, SVEC teaches 
wherein the polymer chains having CO2 philic groups are grafted by "UV" (UV radiation) from grafting (points on the surface of the CO2 permeable polymer layer depicted), especially at abstract, fig 3, para 25; and A claim limitation which is product-by-process is "wherein the polymer chains having CO2 philic groups are grafted on to the surface of the dense gas permeable polymer layer"; MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) MPEP 2113 states that, “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974)

With regard to claim 5, SVEC teaches 
wherein the CO2 philic groups are amines, especially at abstract, fig 3

With regard to claim 6, SVEC teaches 
wherein the CO2 philic groups are ethylene diamine (EDA), especially at abstract, fig 3, claim 3

With regard to claim 14, SVEC teaches a method of "separation of carbon dioxide from a natural gas", especially at abstract, claim 8
contacting the gas mixture with a CO2 selective (within scope of dense) gas separation membrane, especially at abstract, claim 8
a gas permeable support layer, especially at abstract, claim 8
at least one (within scope of dense) gas permeable polymer layer deposited on the porous support layer, especially at abstract, claim 8
the (within scope of dense) gas permeable polymer layer is surface modified with polymer chains (as depicted) having "diamines" (CO2 philic groups; structural equivalent), especially at abstract, fig 3
wherein the modified surface of the (within scope of dense) gas permeable polymer layer has polymer chains (as depicted) having "diamines" (CO2 philic groups; structural equivalent; within scope of form of a brush-like open structure, as depicted), especially at abstract, fig 3


Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive.

Applicant argues at page(s) 6, particularly “In view of the foregoing amendments and the following remarks, Applicant respectfully submits that the pending claims are in condition for allowance and respectfully requests reconsideration and allowance of pending claims."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to following argument(s), which the Applicant is invited to see previous rebuttal(s), respectively. 

Applicant argues at page(s) 6, particularly “At page 4 of the Office Action, the Examiner alleges that elements of the claims should be interpreted as being in “mean-plus-function” form and that the term “CO: philic groups” should encompass the moieties identified at pg. 1, lines 30-32. Without agreeing with the Examiner’s assertion regarding “means-plus-function” construction, Applicant notes that the specification teaches a broader range of moieties as CO: philic groups, for example and without limitation, at [0026] of the published Application."
In response, respectfully, the Examiner does not find the argument persuasive.  It is taken that the Applicant is at least acquesing to the 35 U.S.C. 112(f) interpreation. Applicant is advised to cite the originally filed documents for the case, rather than the published Application, since the published Applicant could have been amended. 

Applicant argues at page(s) 7, particularly “In the Office Action, claim 1-15 were reyected under 35 U.S.C. 112(b) as allegedly being indefinite. Applicant submits that the claims have been amended herein in a manner believed to obviate the alleged indefiniteness issues identified in the Office Action."
In response, respectfully, the Examiner does not find the argument persuasive.  Claim(s) 1 has the phrase, “brush-like structure,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, unclear which of the features of a brush are intended to be conveyed.

Applicant argues at page(s) 7, particularly “In addition, with respect to the term “brush-like structure,” the meaning of this term would be apparent to a skilled artisan. The specification provides an exemplary and non-limiting description that:"
page(s) 7, particularly “By using any of the techniques “grafting onto” and “grafting from” described above, a brush like pattern is obtained. By using “grafting from” a higher density of polymer chains is achieved when compared with “grafting onto”. A CO2 selective layer “brush like” pattern grafted on dense polymer membranes has higher permeability than a selective layer fabricated by polymer coating or by polymer precipitation onto the dense membrane surface. [0032]
page(s) 7, particularly “Moreover, the term “polymer brushes” is known in the art. See, B. Zhao and W. J. Brittain, “Polymer brushes: surface-immobilized macromolecules,” Progress in Polymer Science, Volume 25, Issue 5, June 2000, Pages 677-710 (Abstract available at
page(s) 7, particularly “and Shuanhong Ma et al., “Brushing up functional materials” NPG Asia Materials volume 11, Article number: 24 (2019) (hiiasu/www nature convarticles/sd 4274S 121-2 dh), Accordingly, withdrawal of the rejections under 35 U.S.C. §112(b) is respectfully requested. Claim Rejections — 35 U.S.C. §102:
In response, respectfully, the Examiner does not find the argument persuasive.  Claim(s) 1 has the phrase, “brush-like structure,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, unclear which of the features of a brush are intended to be conveyed.
Merely asserting vague references to a brush, fails to adequately address the indefinite issue.
The Applicant is unclear if the membrane has: a brush feature of a handle, a brush feature of a ferrule, etc. 
Otherwise, see MPEP 2173.05(d)

Applicant argues at page(s) 7, particularly “Without acquiescing in the rejection in any way, Applicant has further clarified independent claim 1. Claim 1 recites a CO: selective dense gas separation membrane that comprises at least one gas permeable polymer layer deposited on a gas permeable support layer where the dense gas permeable polymer layer is"
page(s) 7, particularly “surface modified with polymer chains having CO: philic groups,
page(s) 7, particularly “wherein the modified surface of the dense gas permeable polymer
page(s) 7, particularly “layer is in the form of a brush-like open structure of the polymer 
page(s) 8, particularly “chains having CO: philic groups, providing spatially controlled distribution of the CO2 philic groups on the surface of the dense gas permeable polymer layer.
In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant is placed on notice that estoppel(s) due to Applicant’s argument(s) and/or action(s) filed (including lack of argument(s) and/or action), herein, can be upheld, regardless of this blanket disagreement.
With regard to claim 1, SVEC teaches a CO2 selective "approximately defect free with no holes, pin holes, cracks or voids greater than one nanometer(nm)" (which is within scope of dense) gas separation membrane , especially at abstract, claim 8
a gas permeable support layer, especially at abstract
at least one (within scope of dense) gas permeable polymer layer deposited on the gas permeable support layer, especially at abstract, claim 8
the (within scope of dense) gas permeable polymer layer is surface modified with polymer chains (as depicted) having "diamines" (CO2 philic groups; structural equivalent; within scope of form of a brush-like open structure, as depicted), especially at abstract, fig 3
providing spatially controlled distribution of the CO2 philic groups on a surface of the gas permeable polymer layer (as depicted), especially at abstract, fig 3

Applicant argues at page(s) 8, particularly “Claim 14 recites a method of separating a CO gas mixture using such a surface modified membrane."
page(s) 8, particularly “There 1s nothing in Svec to show or suggest surface modification of gas permeable layer to form a “brush-like open structure” as recited in claims | and 14. Svec instead teaches supported liquid membranes where a membrane, regardless of preparation procedure and materials is soaked/ impregnated in water or PEG in order to separate CO2. Svec teaches preparing a facilitated transport membrane (FTM) “prepared by swelling a polymer film with solvent, and subsequently introducing the carrier species by diffusion, or by ion exchange.” Svec [0019]. Svec notes that “the dry membrane has a poor permeability and no appreciable selectivity for carbon dioxide over methane.” [0030]. In contrast, a surface modified layer as recited in claim 1 provides an open structure with CO: philic groups spatially distributed on the surface. The liquid membranes taught by Svec lack such a brush-like structure and cannot provide a spatially controlled distribution of CO2 philic groups.
In response, respectfully, the Examiner does not find the argument persuasive.  First, the argument is indefinite by referring to the indefinite “brush-like open structure”.
Secondly, claim 14, SVEC teaches a method of "separation of carbon dioxide from a natural gas", especially at abstract, claim 8
contacting the gas mixture with a CO2 selective (within scope of dense) gas separation membrane, especially at abstract, claim 8
a gas permeable support layer, especially at abstract, claim 8
at least one (within scope of dense) gas permeable polymer layer deposited on the porous support layer, especially at abstract, claim 8
the (within scope of dense) gas permeable polymer layer is surface modified with polymer chains (as depicted) having "diamines" (CO2 philic groups; structural equivalent), especially at abstract, fig 3
wherein the modified surface of the (within scope of dense) gas permeable polymer layer has polymer chains (as depicted) having "diamines" (CO2 philic groups; structural equivalent; within scope of form of a brush-like open structure, as depicted), especially at abstract, fig 3

Applicant argues at page(s) 8, particularly “The open brush-like structure and spatially controlled distribution of CO: philic groups allows layers within the scope of claim | to operate at significantly higher pressures than those of Svec. Notably, the membranes of SVEC are tested at low pressure 280 mbar over atmosphere due to low stability. Svec [0050]. The solvent (water or PEG) is pushed out at higher pressures, not suitable for natural gas. Layers according to the present inventions are tested up to 5 bar (5000 mbar) over atmosphere and resolve the stability problem of the "supported liquid membrane" as described in the present application. See Pub. ‘987 [0008]."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant has failed to provide sufficient evidence that "The open brush-like structure and spatially controlled distribution of CO: philic groups allows layers within the scope of claim | to operate at significantly higher pressures than those of Svec"  "Svec [0050]" does not state that "the membranes of SVEC are tested at low pressure 280 mbar over atmosphere due to low stability."  Applicant has failed to provide sufficient evidence that "The solvent (water or PEG) is pushed out at higher pressures, not suitable for natural gas."  "Pub. ‘987 [0008]" does not state that "Layers according to the present inventions are tested up to 5 bar (5000 mbar) over atmosphere and resolve the stability problem of the 'supported liquid membrane' as described in the present application."

Applicant argues at page(s) 9, particularly “Newly added claim 16 recites similar subject matter."
In response, respectfully, the Examiner does not find the argument persuasive.  SVEC was not used to reject claim 16, in relation, this Argument is moot.

Applicant argues at page(s) 9, particularly “SVEC uses photo grafting of a highly reactive membrane surface made of PANI polymer having aromatic amino groups. See Svec [0025]. This method of grafting does not include the sequential steps of the method of the present claims 8 ... at least because SVEC fails to disclose “removing unreacted initiator” prior to creating polymerized chains. The method of Svec, by adding monomer and initiator etc. in one step would not lead to an open brush-like structure, where the CO2 philic groups are distributed in a spatially controlled manner, because there will be loose polymer chains present since the polymerization will occur in any point where the initiator is present. In contrast, in the method of claim 8, unreacted initiators are removed prior to polymerization, providing a spatial distribution of CO2 philic groups. Moreover, in the methods disclosed by Svec, chains which are not covalently bound to the PANI surface and which are difficult to remove can be entangled with polymer chains that are bound to the surface. Side reactions and chain- chain reactions may occur due to high probability that polymer chains are formed before being grafting and leading to a dense layer of polymers precipitated on the membrane surface. Embodiments within the scope of the invention avoid such side reactions. See Pub. ‘987 [0055]. Accordingly, the membranes prepared by the method of SVEC do not have an open brush-like structure of polymer chains providing spatially distribution of CO2 philic groups on the polymer membrane of a membrane that function without being soaked/ impregnated in water or amines."
In response, respectfully, the Examiner does not find the argument persuasive.  Contrary to the Applicant SVEC teaches SVEC teaches washed (within effective scope of removing the unreacted initiator), especially at abstract, fig 3, para 25, prior to adding a "ethylenediamine" (monomer; CO2 philic groups) solution to the membrane surface, especially at abstract, fig 3, para 25; 
Applicant has failed to positively explain and positively claim what is the alleged difference among the distribution of CO2 philic groups over the prior art.; 
Applicant has failed to provide cite evidence of alleged, "in the methods disclosed by Svec, chains which are not covalently bound to the PANI surface and which are difficult to remove can be entangled with polymer chains that are bound to the surface. Side reactions and chain- chain reactions may occur due to high probability that polymer chains are formed before being grafting and leading to a dense layer of polymers precipitated on the membrane surface"; 
Applicant's argument is not commensurate in scope with the claim. The claim does not state, "without being soaked/ impregnated in water or amines."

Applicant argues at page(s) 9, particularly “Accordingly, it is submitted that independent claims 1, 8, 14, and 16 define patentable subject matter over the art of record, including Svec. Reconsideration and withdrawal of the rejection under 35 U.S.C. §102(a)(1) of independent claims 1, 8, 14, and 16 is respectfully requested."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.

Applicant argues at page(s) 9, particularly “Claims 2-7 and 15 depend directly or indirectly from independent claim 1. Claims 13 and 17, depend from claim 8. Claim 18 depends from claim 16. Since the dependent claims include all of the limitations of the claim from which they depend, Applicant respectfully submits that the dependent claims are allowable for at least the same reasoning as given above for independent claims 1, 8, and 16 and respectfully requests the rejection of these claims under 35 U.S.C. §102(a)(1) to be withdrawn."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.

Applicant argues at page(s) 9, particularly “For at least the foregoing reasons, Applicant respectfully submits that Examiner’s objections and rejections have been overcome, and all pending claims are in condition for allowance. Reconsideration and allowance of the application are respectfully requested."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M,T,T,F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 2712721424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776